Title: From Thomas Jefferson to Dr. Lambert, 13 November 1787
From: Jefferson, Thomas
To: Lambert, Dr.



à Paris ce 13me Novembre 1787.

J’aurois eté très charmé, Monsieur, de vous devenir utile en tachant de vous procurer le Brevet de Medecin de camp, que vous avez desiré. Si je n’aurois pû vous garantir le succès de mes efforts, j’aurois au moins repondu de leur sincerité. L’etablissement de la paix pourtant m’a epargné la peine de vous prouver combien peu vous auroient valu mes desirs de vous servir.
La personne dont Monsieur Cabanis vous a parlé au sujet de votre vin, etoit Monsieur le comte de Moustier qui est parti pour l’Amerique, ou il est nommé ministre plenipotentiaire de votre cour près le Congrès. Je lui avois proposé de tacher d’introduire le gout pour votre vin en Amerique. Il m’a chargé de vous demander une centaine de bouteilles de la même recolte de la mienne, dont je lui ai fourni un echantillon. Ayez la bonté donc, Monsieur, de lui envoyer cette quantité, en l’adressant ‘à son Excellence Monsieur le Comte de Moustier, ministre plenipotentiaire de sa majesté très chretienne à la Nouvelle York.’ Monsieur Bondfield, Consul Americain à Bordeaux, le recevra, et le fera passer à la Nouvelle York. Je lui ecrirai pour l’en prevenir. Envoyez le, s’il vous plait, par le canal de Languedoc, et la Garonne et ayez la bonté de m’annoncer le montant du prix et des fraix que j’aurai l’honneur de remettre à votre banquier ici. J’ai celui d’etre avec beaucoup de consideration, Monsieur, votre très humble et tres obeissant serviteur,

Th: Jefferson

